Title: From George Washington to the United States Senate, 30 March 1790
From: Washington, George
To: United States Senate


United States [New York] 
Gentlemen of the Senate,March 30th 1790. 
I nominate the following persons to fill the Offices which are affixed to their respective names—viz.
Rufus Putnam, to be one of the Judges in the Western Territory, in the place of Samuel Holden Parsons deceased.
James Brown, to be Attorney for the United States in the District of Kentucky, in the place of George Nicholas who has declined his appointment.
Henry Bogart (of Albany) to be Surveyor of the Port of Albany, in the place of Jeremiah Lansingh who has resigned his office.

Go: Washington

